DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                          ARMANDO RIVAS,
                             Appellant,

                                   v.

 BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK, AS
 TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWALT, INC.,
    ALTERNATIVE LOAN TRUST 2006-33CB, MORTGAGE PASS-
 THROUGH CERTIFICATES, SERIES 2006-33CB, LUZ C. RIVAS, ANY
AND ALL UNKNOWN PARTIES CLAIMING BY, THROUGH, UNDER AND
 AGAINST THE DEFENDANT(S) WHO ARE NOT KNOWN TO BE DEAD
   OR ALIVE, WHETHER SAID UNKNOWN PARTIES MAY CLAIM AN
INTEREST AS SPOUSES, HEIRS, DEVISEES, GRANTEES, OR OTHER
 CLAIMANTS, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
  INC., AS NOMINEE FOR COUNTRYWIDE BANK, FSB, ESTATES OF
   BOYNTON WATERS WEST HOMEOWNERS' ASSOCIATION, INC.,
                          TENANT,
                          Appellees.

                            No. 4D17-3823

                            [May 10, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No.
502012CA010633XXXXMB.

  Armando Rivas, Boynton Beach, pro se.

  Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Adam G. Schwartz of Akerman LLP,
West Palm Beach, for Appellee The Bank of New York Mellon.

PER CURIAM.

  Affirmed.
WARNER, GROSS and TAYLOR, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2